     Case 4:21-cv-05059-TOR      ECF No. 38    filed 04/22/21   PageID.684 Page 1 of 14




 1       CANDIE M. DIBBLE, WSBA #42279
         Assistant Attorney General
 2       Office of the Attorney General
 3       Corrections Division
         1116 West Riverside Avenue, Suite 100
 4       Spokane, WA 99201-1106
         (509) 456-3123
 5
                                                                   Honorable Thomas O. Rice
 6
                              UNITED STATES DISTRICT COURT
 7                           EASTERN DISTRICT OF WASHINGTON
 8      JOHN DOE 1; JOHN DOE 2; JANE                      NO. 4:21-cv-05059-TOR
 9      DOE 1; JANE DOE 2; JANE DOE 3;
        and all persons similarly situated,               STATEMENT OF FACTS IN
10                                                        SUPPORT OF DEFENDANTS’
                                        Plaintiffs,       OPPOSITION TO PLAINTIFFS’
11                                                        MOTION FOR CLASS
                   v.                                     CERTIFICATION
12
13      WASHINGTON STATE
        DEPARTMENT OF CORRECTIONS;
14      STEPHEN SINCLAIR,

15                                    Defendants,
                   and
16

17      BONNEVILLE INTERNATIONAL,
        THE MCCLATCHY COMPANY, and
18      ANDREA KELLY,
19                              Interested Parties.
20                                    STATEMENT OF FACTS
21            1.         The Department recognizes the unique challenges of managing the
22      transgender, intersex and gender non-conforming inmate population in a penological

        STATEMENT OF FACTS IN SUPPORT OF              1           ATTORNEY GENERAL OF WASHINGTON
                                                                           Corrections Division
        DEFENDANTS’ OPPOSITION TO                                   1116 West Riverside Avenue, Suite 100
        PLAINTIFFS’ MOTION FOR CLASS                                     Spokane, WA 99201-1106
        CERTIFICATION                                                          (509) 456-3123
        NO. 4:21-cv-05059-TOR
     Case 4:21-cv-05059-TOR     ECF No. 38    filed 04/22/21   PageID.685 Page 2 of 14




 1      setting. Department Policy 490.700, Transgender, Intersex, and/or Gender Non-

 2      Conforming Housing and Supervision, sets forth the procedures to ensure equitable

 3      treatment of transgender, intersex, and/or gender non-conforming individuals when

 4      determining housing, classification, programming and supervision. ECF No. 33,

 5      Attachment A

 6            2.       Inmates may voluntarily request accommodations based on their

 7      gender identity to include choice of preferred pronouns, preferred gender to conduct

 8      searches/urinalysis, confidentiality preference, and housing safety concerns. Inmates

 9      seeking these accommodations fill out and sign the DOC Preferences Request form

10      which specifically reiterates that the inmate is making the request freely, voluntarily

11      and that the contents of the form are subject to the Public Records Act. The facility

12      PREA compliance manager/specialist scans the form and a copy is maintained in

13      OnBase, an electronic database. The form is maintained in a secured area of the

14      OnBase network only accessible to limited staff which include the facility PREA

15      compliance manager/specialist, the statewide PREA coordinator, classification staff,

16      Deputy Director of Prisons and her office assistant. While the form itself may be

17      maintained in a secured area with limited access to Department staff, the information

18      on the form is not confidential. For example, if an inmate housed at a male facility

19      specifically requests preferred pronouns such as she, her, or Miss, this information is

20      provided to custody staff and volunteers by the inmate and/or the housing unit

21      supervisors with the expectation that all staff use the preferred pronouns unless the

22      use would implicate security or safety concerns. ECF No. 33, Attachment B.

        STATEMENT OF FACTS IN SUPPORT OF            2            ATTORNEY GENERAL OF WASHINGTON
                                                                          Corrections Division
        DEFENDANTS’ OPPOSITION TO                                  1116 West Riverside Avenue, Suite 100
        PLAINTIFFS’ MOTION FOR CLASS                                    Spokane, WA 99201-1106
        CERTIFICATION                                                         (509) 456-3123
        NO. 4:21-cv-05059-TOR
     Case 4:21-cv-05059-TOR     ECF No. 38    filed 04/22/21   PageID.686 Page 3 of 14




 1            3.       To ensure proper housing placement, individuals who identify as

 2      transgender, intersex, and/or gender non-conforming will have their housing

 3      placement reviewed every six months. Information related to reviews that

 4      recommend an individual’s transfer to another facility is documented on the Housing

 5      Protocol for Transgender, Intersex, and Gender Non-Conforming Individuals form.

 6      The form is maintained in a secured area of the OnBase network only accessible to

 7      limited staff which include the facility PREA compliance manager/specialist, the

 8      statewide PREA coordinator, classification staff, Deputy Director of Prisons and her

 9      office assistant. ECF No. 33, Attachment C.

10            4.       As part of the Deputy Director of Prison’s duties in ensuring processes

11      are in place for the management of transgender, intersex, and gender non-conforming

12      individuals and to assist with the statewide PREA Coordinator’s responsibility to

13      maintain a record of all transgender, intersex, and gender non-conforming

14      individuals, she maintains an active spreadsheet which lists all inmates in DOC

15      custody who have voluntarily identified as transgender, intersex, and gender non-

16      conforming by filling out the Preference Form. In addition to the inmate’s name, the

17      spreadsheet contains such information as the inmate’s DOC identification number,

18      current facility location, date they arrived to that location, preferred pronouns, search

19      preference, date(s) of housing reviews, and the computer pathway containing the link

20      to the most recent housing review record. At any time, an inmate can ask to revoke

21      their Preference Form and no longer self-identify as transgender, intersex, or gender

22      non-conforming. The tracking spreadsheet is maintained in a secured area of the

        STATEMENT OF FACTS IN SUPPORT OF             3            ATTORNEY GENERAL OF WASHINGTON
                                                                           Corrections Division
        DEFENDANTS’ OPPOSITION TO                                   1116 West Riverside Avenue, Suite 100
        PLAINTIFFS’ MOTION FOR CLASS                                     Spokane, WA 99201-1106
        CERTIFICATION                                                          (509) 456-3123
        NO. 4:21-cv-05059-TOR
     Case 4:21-cv-05059-TOR     ECF No. 38    filed 04/22/21    PageID.687 Page 4 of 14




 1      agency’s SharePoint network and accessible to limited staff which include the facility

 2      PREA compliance manager/specialist, the statewide PREA coordinator, Deputy

 3      Director of Prisons and her office assistant. ECF No. 33, Attachment D.

 4            5.       The Department does not keep separate statistical information related

 5      to the number of inmates who identify as transgender, intersex, and gender non-

 6      conforming nor does it maintain specific statistical information related to the transfer

 7      of these inmates from one prison facility to another. Information to answer statistical

 8      information would likely come from several document sources including use of the

 9      tracking spreadsheet, preference request forms and housing review forms.

10      ECF No. 33.

11            6.       As of April 13, 2021, there are 149 inmates who identify as intersex,

12      transgender or gender non-conforming. The following is a breakdown of housing

13      locations for these individuals according to the information maintained in the

14      tracking spreadsheet with the number contained in parenthesis indicating the number

15      of inmates (53) who requested their information remain confidential from others

16      according to their signed preference forms:

17      Prison Facility                                 Number of Inmates
18
        Airway Heights Corrections Center               22 (2)
19
        Washington Corrections Center                   5 (3)
20
                                                        30 (13; 8 of which request their
21      Washington Corrections Center for Women         information remain confidential also
22

        STATEMENT OF FACTS IN SUPPORT OF            4             ATTORNEY GENERAL OF WASHINGTON
                                                                           Corrections Division
        DEFENDANTS’ OPPOSITION TO                                   1116 West Riverside Avenue, Suite 100
        PLAINTIFFS’ MOTION FOR CLASS                                     Spokane, WA 99201-1106
        CERTIFICATION                                                          (509) 456-3123
        NO. 4:21-cv-05059-TOR
     Case 4:21-cv-05059-TOR      ECF No. 38   filed 04/22/21    PageID.688 Page 5 of 14




 1      Prison Facility                                 Number of Inmates
 2                                                      request preferred pronouns
                                                        he/him/his)
 3
                                                        29 (9; 4 of which request their
 4      Stafford Creek Corrections Center               information remain confidential also
                                                        request preferred pronouns
 5                                                      she/her/hers)
 6
        Coyote Ridge Corrections Center                 9 (2)
 7
                                                        11 (6; 2 of which request their
        Washington State Penitentiary                   information remain confidential also
 8
                                                        request preferred pronouns
 9                                                      she/her/hers)
10                                                      40 (16; 11 of which request their
        Monroe Correctional Complex                     information remain confidential also
11                                                      request preferred pronouns
                                                        she/her/hers)
12
13      Clallam Bay Corrections Center                  3 (3)

14      Mission Creek Corrections Center                1
15
              7.        Three inmates have been transferred from a Washington state
16
        Department of Corrections male prison facility to the Washington Corrections Center
17
        for Women since January 1, 2021. Their preference request forms indicate the
18
        following information:
19
        Inmate Request Gender Identity Confidential Preferred Pronouns
20                                                  Her, she, miss, girl, woman,
        1      Yes                                  female
21
        2          No                                           She, her, Ms.
22

        STATEMENT OF FACTS IN SUPPORT OF            5             ATTORNEY GENERAL OF WASHINGTON
                                                                           Corrections Division
        DEFENDANTS’ OPPOSITION TO                                   1116 West Riverside Avenue, Suite 100
        PLAINTIFFS’ MOTION FOR CLASS                                     Spokane, WA 99201-1106
        CERTIFICATION                                                          (509) 456-3123
        NO. 4:21-cv-05059-TOR
     Case 4:21-cv-05059-TOR       ECF No. 38    filed 04/22/21   PageID.689 Page 6 of 14




 1      Inmate Request Gender Identity Confidential Preferred Pronouns
 2      3           Yes                                          She, Her, Hers
 3            8.          There are four additional individuals who were assigned male at birth
 4      currently housed at the Washington Corrections Center for Women. Their preference
 5      request forms indicate the following information:
 6       Inmate Request Gender Identity Confidential Preferred Pronoun
 7      4           Yes                                          She
 8      5           No                                           Transfemale
 9      6           No                                           She, hers
10      7           No                                           She, her, hers
11            9.          There have been no incarcerated individuals who have transferred
12      from the Washington Corrections Center for Women to a Washington state
13      Department of Corrections male prison facility since January 1, 2021. ECF No. 33.
14            10.         There is currently one individual assigned female at birth who is
15      housed in a Washington state Department of Corrections male prison facility,
16      Monroe Correctional Complex. His preference form indicates he does not request
17      that his information be maintained confidential from others. ECF No. 33.
18            11.         In order to determine the number of housing reviews and the decisions
19      of those reviews, with recommendations regarding transfer to/from a Washington
20      state Department of Corrections male prison facility to/from the Washington
21      Corrections Center for Women, the Department would have to conduct a “hand
22      search” of all housing reviews stored in each individual’s OnBase record in their
        STATEMENT OF FACTS IN SUPPORT OF              6             ATTORNEY GENERAL OF WASHINGTON
                                                                             Corrections Division
        DEFENDANTS’ OPPOSITION TO                                     1116 West Riverside Avenue, Suite 100
        PLAINTIFFS’ MOTION FOR CLASS                                       Spokane, WA 99201-1106
        CERTIFICATION                                                            (509) 456-3123
        NO. 4:21-cv-05059-TOR
     Case 4:21-cv-05059-TOR     ECF No. 38   filed 04/22/21   PageID.690 Page 7 of 14




 1      OMNI electronic file. The Department has a log that tracks all housing reviews and

 2      the final decision. However, there is no official record that breaks down what the

 3      recommendation is from the facility Multi-Disciplinary Team and if that was the final

 4      decision from Headquarters, or if the Headquarters decision was contrary to the

 5      facility Multi-Disciplinary Team recommendation. The decision just notes the final

 6      decision – such as “maintain placement at SCCC” or “transfer to SCCC” or “transfer

 7      to WCCW.” Records containing this information could include an individual’s bi-

 8      annual housing review forms, Transgender, Intersex, and Gender Non-Conforming

 9      Housing Multi-Disciplinary Team forms and/or any notes maintained in OMNI.

10      ECF No. 33.

11            12.       Any information related to an individual’s request, scheduling and

12      receipt of gender affirming surgery would be maintained in the individual’s medical

13      and mental health records. An individual’s medical and mental information is

14      considered protected health information and is only shared with custody staff on a

15      very limited basis to the extent that it is necessary to ensure access to

16      accommodations or other security concerns. For an example, an individual’s request

17      or receipt of gender affirming surgery would not be shared with custody staff.

18      However, if the individual needed access to accommodations related to the surgery,

19      such as access to durable medical equipment or bodily search requirements, that

20      specific and limited information would be shared with necessary staff. ECF No. 33,

21      Attachment E.

22      ///

        STATEMENT OF FACTS IN SUPPORT OF           7            ATTORNEY GENERAL OF WASHINGTON
                                                                         Corrections Division
        DEFENDANTS’ OPPOSITION TO                                 1116 West Riverside Avenue, Suite 100
        PLAINTIFFS’ MOTION FOR CLASS                                   Spokane, WA 99201-1106
        CERTIFICATION                                                        (509) 456-3123
        NO. 4:21-cv-05059-TOR
     Case 4:21-cv-05059-TOR     ECF No. 38    filed 04/22/21   PageID.691 Page 8 of 14




 1            13.      Requests for records related to an incarcerated individual’s sentence

 2      and housing transfer information would likely be provided through the individual’s

 3      legal face sheet. The legal face sheet contains data of basic information related to

 4      their custody including demographics, emergency contact, sentence, housing,

 5      infraction, custody level, diet, earned time credit, and custody facility plan

 6      information. ECF No. 33.

 7            14.      On March 12, 2021, the Department received a request through the

 8      online portal from Stacia Glenn at stacia.glenn@thenewstribune.com. The request

 9      specifically sought: “1. The number of transgender or gender non-conformist inmates

10      who have been transferred to the Washington Corrections Center for Women (WCCW)

11      in recent months. 2. The dates these incarcerated individuals were transferred to

12      WCCW and the facilities they were transferred from. 3. The names and ages of these

13      incarcerated individuals and the convictions they are currently serving time for. 4. The

14      number of complaints and or disciplinary actions taken against these incarcerated

15      individuals and any records associated with those complaints or disciplinary actions.”

16      The request was assigned tracking number P-19274. ECF No. 34, Attachment B.

17            18.      On March 16, 2021, the Department received a request through the

18      online portal from Aaron Granillo at agranillo@bonneville.com. The request

19      specifically sought “1. The number of transgender inmates currently housed in DOC

20      prison facilities. 2. The number of transgender inmates who are currently waiting to be

21      transferred to a prison matching their sexual identity. 3. The number of inmates

22      evaluated and confirmed by DOC to be transgendered. 4. The number of transfer

        STATEMENT OF FACTS IN SUPPORT OF            8            ATTORNEY GENERAL OF WASHINGTON
                                                                          Corrections Division
        DEFENDANTS’ OPPOSITION TO                                  1116 West Riverside Avenue, Suite 100
        PLAINTIFFS’ MOTION FOR CLASS                                    Spokane, WA 99201-1106
        CERTIFICATION                                                         (509) 456-3123
        NO. 4:21-cv-05059-TOR
     Case 4:21-cv-05059-TOR     ECF No. 38    filed 04/22/21   PageID.692 Page 9 of 14




 1      requests made by transgender individuals that have been approved and denied.

 2      5. Records explaining the reasoning for any denial of a transgendered incarcerated

 3      individuals request for transfer. 6. The number of transgendered incarcerated

 4      individuals who have requested gender reassignment surgery. 7. The number of

 5      transgendered incarcerated individuals who have requested and received gender

 6      reassignment surgery. 8. The number of transgendered incarcerated individuals who are

 7      currently scheduled for gender reassignment surgery. 9. The names of all transgendered

 8      incarcerated individuals who have requested, received or are scheduled for gender

 9      reassignment surgery.10. Any infractions, complaints, reports, concerns submitted by

10      other staff or other incarcerated individuals regarding the following individuals:

11      Princess Zoee Marie Andromeda-Love, DOC #328585; Donna Perry, DOC #400378;

12      William E. Martin Jr., DOC #401212; Fernando F. Chirinos, DOC #327881; Bryan P.

13      Kim, DOC #315649; John L. Forrester, DOC #256322.” The request was assigned

14      tracking number P-19375. ECF No. 34, Attachment C.

15            19.      On March 19, 2021, the Department received a request through the

16      online portal from Andrea Kelly at akelly617@icloud.com. The request specifically

17      sought “1. The number of transgender individuals currently incarcerated broken out by

18      facility location. 2. Number of incarcerated individuals who have been transferred from

19      a men’s facility to a women’s facility since January 1, 2021. 3. The number of male

20      incarcerated individuals who identify as female, non-binary or any other gender identity

21      who are currently housed at a Women’s prison facility. 4. The number of incarcerated

22      individuals who have transferred from a Women’s facility to a Men’s facility since

        STATEMENT OF FACTS IN SUPPORT OF            9            ATTORNEY GENERAL OF WASHINGTON
                                                                          Corrections Division
        DEFENDANTS’ OPPOSITION TO                                  1116 West Riverside Avenue, Suite 100
        PLAINTIFFS’ MOTION FOR CLASS                                    Spokane, WA 99201-1106
        CERTIFICATION                                                         (509) 456-3123
        NO. 4:21-cv-05059-TOR
 Case 4:21-cv-05059-TOR      ECF No. 38    filed 04/22/21   PageID.693 Page 10 of 14




 1   January 1, 2021. 5. The number of female incarcerated individuals who identify as male,

 2   non-binary or any other gender identity who are currently housed in a Men’s prison

 3   facility.” The request was assigned tracking number P-19460. ECF No. 34,

 4   Attachment D.

 5         20.       The Department is in the process of identifying and gathering responsive

 6   records to all three requests. The Department has already identified and is prepared to

 7   provide a first installment of records responsive to P-19375 which contain 309 pages of

 8   infraction records for inmate Princess Zoee Marie Andromeda-Love, DOC #328585.

 9   ECF No. 34.

10         21.       When reviewing records responsive to the requests, the Department

11   determines and applies redactions and withholdings under RCW 42.56 or other

12   applicable statutes. The Department is currently unaware of any provision under

13   RCW 42.56 or any other statute which specifically exempts an individual’s gender

14   identity from public disclosure. ECF No. 34.

15         22.       With respect to DOC 02-420 Preferences form, DOC 02-384 Housing

16   Protocol for Transgender, Intersex and Gender Non-Conforming Individuals form, the

17   Prison Risk Assessment, Prison Rape Elimination Act investigation reports, legal face

18   sheets, infraction reports or grievance documents, none of these forms/documents are

19   withheld in their entirety under RCW 42.56. While the form/document may be

20   determined not to be withheld in its entirety, forms/documents could contain content

21   that may be redacted under RCW 42.56. For example, if a legal face sheet was identified

22   as responsive to a public records request, the individual’s social security number, victim

     STATEMENT OF FACTS IN SUPPORT OF             10            ATTORNEY GENERAL OF WASHINGTON
                                                                         Corrections Division
     DEFENDANTS’ OPPOSITION TO                                    1116 West Riverside Avenue, Suite 100
     PLAINTIFFS’ MOTION FOR CLASS                                      Spokane, WA 99201-1106
     CERTIFICATION                                                           (509) 456-3123
     NO. 4:21-cv-05059-TOR
 Case 4:21-cv-05059-TOR     ECF No. 38    filed 04/22/21   PageID.694 Page 11 of 14




 1   information and other content exempt under RCW 42.56 would be redacted before

 2   providing the record to the requestor. ECF No. 34.

 3         23.     In reviewing the tracking spreadsheet for inmates who identify as

 4   transgender, intersex and gender non-conforming, ECF No. 33, Attachment D, the

 5   document does not contain information that would be redacted or withheld under RCW

 6   42.56. ECF No. 34.

 7         24.     Without a signed authorization, any record contained in an inmate’s

 8   medical file, which also includes records related to their mental health and dental

 9   treatment, would be withheld in their entirety under RCW 70.02. In addition, inmate

10   medical, mental health, dental diagnosis and treatment information would be redacted

11   if the information was included by a provider and contained outside of the inmate’s

12   medical record. For example, if an inmate’s DOC 02-384 Housing Protocol for

13   Transgender, Intersex and Gender Non-Conforming Individuals form included

14   information related to the inmate’s gender dysphoria diagnosis and treatment or genital

15   anatomy from a mental health or medical provider, that information would be redacted

16   from the document under RCW 70.02 before providing the record to the requestor in

17   response to a PRA request. However, if the inmate included the information voluntarily

18   in a grievance or some other record, the Department would not apply a redaction in

19   response to a PRA request. ECF No. 34.

20         25.     The Department is unaware of any exemptions under RCW 42.56 or

21   other statute which would permit redaction of information related to an inmate’s sexual

22

     STATEMENT OF FACTS IN SUPPORT OF           11            ATTORNEY GENERAL OF WASHINGTON
                                                                       Corrections Division
     DEFENDANTS’ OPPOSITION TO                                  1116 West Riverside Avenue, Suite 100
     PLAINTIFFS’ MOTION FOR CLASS                                    Spokane, WA 99201-1106
     CERTIFICATION                                                         (509) 456-3123
     NO. 4:21-cv-05059-TOR
 Case 4:21-cv-05059-TOR    ECF No. 38    filed 04/22/21    PageID.695 Page 12 of 14




 1   orientation, sexual history, or history of alleged sexual victimization if contained

 2   outside of an inmate’s medical record. ECF N0. 34.

 3         26.     Records currently identified as responsive to the PRA requests:

 4    P-19375: Requestor Aaron Granillo

 5                  Requested Records                          Responsive Records
     1. The number of transgender inmates currently       Tracking Spreadsheet
 6   housed in DOC prison facilities.
 7   2. The number of transgender inmates who are         Housing Review/MDT form
     currently waiting to be transferred to a prison
 8   matching their sexual identity.
     3. The number of inmates evaluated and               Tracking Spreadsheet
 9   confirmed by DOC to be transgendered.
     4. The number of transfer requests made by           Housing Review/MDT Forms
10
     transgender individuals that have been
11   approved and denied.
     5. Records explaining the reasoning for any          Housing Review/MDT Forms
12   denial of a transgendered incarcerated
     individuals request for transfer.
13   6. The number of transgendered incarcerated          Record would be contained in
     individuals who have requested gender                the inmate’s medical file and not
14                                                        subject to public disclosure
     reassignment surgery.
                                                          without a signed release under
15                                                        RCW 70.02.
     7. The number of transgendered incarcerated          There are no documents
16                                                        responsive to this request.
     individuals who have requested and received
17   gender reassignment surgery.
     8. The number of transgendered incarcerated     Record would be contained in
18   individuals who are currently scheduled for     the inmate’s medical file and not
     gender reassignment surgery.                    subject to public disclosure
19                                                   without a signed release under
                                                     RCW 70.02.
20   9. The names of all transgendered incarcerated Record would be contained in
     individuals who have requested, received or are the inmate’s medical file and not
21   scheduled for gender reassignment surgery.      subject to public disclosure
                                                     without a signed release under
22                                                   RCW 70.02.

     STATEMENT OF FACTS IN SUPPORT OF          12              ATTORNEY GENERAL OF WASHINGTON
                                                                        Corrections Division
     DEFENDANTS’ OPPOSITION TO                                   1116 West Riverside Avenue, Suite 100
     PLAINTIFFS’ MOTION FOR CLASS                                     Spokane, WA 99201-1106
     CERTIFICATION                                                          (509) 456-3123
     NO. 4:21-cv-05059-TOR
 Case 4:21-cv-05059-TOR     ECF No. 38   filed 04/22/21    PageID.696 Page 13 of 14




 1                 Requested Records                            Responsive Records
     10. Any infractions, complaints, reports,            Infraction records, PREA
 2   concerns submitted by other staff or other           investigation records
 3   incarcerated individuals regarding the
     following individuals:
 4   Princess Zoee Marie Andromeda-Love, DOC
     328585
 5   Donna Perry, DOC 400378
     William E. Martin Jr., DOC 401212
 6
     Fernando F. Chirinos, DOC 327881
 7   Bryan P. Kim, DOC 315649
     John L. Forrester, DOC 256322
 8
      P-19274: Requestor Stacia Glenn
 9
                     Requested Docs                             Responsive Records
10   1. The number of transgender or gender non-          Housing Review/MDT forms of
     conformist inmates who have been transferred         4 individuals
11   to the Washington Corrections Center for
12   Women (WCCW) since January 1, 2020.
     2. The dates these incarcerated individuals          Legal Face Sheet
13   were transferred to WCCW and the facilities
     they were transferred from.
14   3. The names and ages of these incarcerated          Legal Face Sheet
     individuals and the convictions they are
15
     currently serving time for.
16   4. The number of complaints and or                   Infraction records, PREA
     disciplinary actions taken against these             complaints
17   incarcerated individuals and any records
     associated with those complaints or
18   disciplinary actions.
19    P-19460: Requestor Andrea Kelley
20                   Requested Docs                              Responsive Docs
     1. The number of transgender individuals             Tracking Spreadsheet
21
     currently incarcerated broken out by facility
22   location.

     STATEMENT OF FACTS IN SUPPORT OF          13              ATTORNEY GENERAL OF WASHINGTON
                                                                        Corrections Division
     DEFENDANTS’ OPPOSITION TO                                   1116 West Riverside Avenue, Suite 100
     PLAINTIFFS’ MOTION FOR CLASS                                     Spokane, WA 99201-1106
     CERTIFICATION                                                          (509) 456-3123
     NO. 4:21-cv-05059-TOR
 Case 4:21-cv-05059-TOR    ECF No. 38    filed 04/22/21    PageID.697 Page 14 of 14




 1                   Requested Docs                               Responsive Docs
     2. Number of incarcerated individuals who            Housing Review/MDT forms of
 2   have been transferred from a men’s facility to a     3 individuals
 3   women’s facility since January 1, 2021.
     3. The number of male incarcerated individuals       Preference form of 7 individuals
 4   who identify as female, non-binary or any other
     gender identity who are currently housed at a
 5   Women’s prison facility.
     4. The number of incarcerated individuals who        There are no documents
 6                                                        responsive to this request.
     have transferred from a Women’s facility to a
 7   Men’s facility since January 1, 2021.
     5. The number of female incarcerated                 Housing Review/MDT form of 1
 8   individuals who identify as male, non-binary or      individual
     any other gender identity who are currently
 9   housed in a Men’s prison facility.
10          RESPECTFULLY SUBMITTED this 22nd day of April, 2021.
11                                           ROBERT W. FERGUSON
12                                           Attorney General

13

14                                           s/ Candie M. Dibble
                                             CANDIE M. DIBBLE
15                                           WSBA #42279
16                                           Assistant Attorney General
                                             Corrections Division
17                                           1116 West Riverside Avenue, Suite 100
                                             Spokane, WA 99201-1106
18                                           (509) 456-3123
                                             Candie.Dibble@atg.wa.gov
19

20
21
22

     STATEMENT OF FACTS IN SUPPORT OF          14              ATTORNEY GENERAL OF WASHINGTON
                                                                        Corrections Division
     DEFENDANTS’ OPPOSITION TO                                   1116 West Riverside Avenue, Suite 100
     PLAINTIFFS’ MOTION FOR CLASS                                     Spokane, WA 99201-1106
     CERTIFICATION                                                          (509) 456-3123
     NO. 4:21-cv-05059-TOR
